Citation Nr: 1038489	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for neck disability with 
muscle spasm and torticollis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial compensable evaluation for 
porphyria cutanea tarda with recurring rashes on the face.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In March 2009, the Board denied a claim of service connection for 
posttraumatic stress disorder (PTSD) and granted service 
connection for recurring rashes on the face with blistering and 
peeling, and porphyria cutanea tarda.  The Board remanded the 
claims of service connection for neck disability with muscle 
spasm and torticollis, and for sleep apnea for additional 
evidentiary development to the agency of original jurisdiction 
(AOJ).

In the March 2009 remand, the Board also referred a claim of 
service connection for a psychiatric disorder other than PTSD to 
the AOJ.  A July 2010 memorandum reflects that the Appeals 
Management Center (AMC) made note of the referral, but it does 
not appear that any action has been taken on this issue and it is 
again referred to the AOJ.

When the case was in remand status, the Veteran submitted a 
statement in March 2010 wherein he appeared to raise additional 
claims.  He stated that he has acid reflux that began in military 
service.  The Veteran also indicated that he wanted to file a 
claim for a low back disability.  The Board notes that a claim of 
service connection for a low back disability was previously 
denied in October 1970 and September 2005.  As these two issues 
have not been developed for appellate review, they are also 
referred to the AOJ for appropriate action.

By a November 2009 rating decision, the AMC implemented the award 
of service connection for porphyria cutanea tarda with recurring 
rashes on the face.  A noncompensable (zero percent) rating was 
assigned.  In his March 2010 statement, the Veteran appeared to 
disagree with the initial noncompensable rating for that 
disability.  As a result, the statement may by reasonably 
construed as a notice of disagreement (NOD) with the assignment 
of the initial rating.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.201 (2010).  This is particularly so with a 
sympathetic reading of the March 2010 statement as the Veteran is 
a pro se claimant.

A statement of the case (SOC) is required when a claimant 
protests a determination.  38 C.F.R. § 19.26 (2010).  To date, no 
SOC as to this issue has been furnished, or at least no SOC has 
been associated with the claims file.  Therefore, the issuance of 
a SOC is required regarding the initial rating for porphyria 
cutanea tarda with recurring rashes on the face and the Board 
must remand the issue for such an action.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

In regards to the claim of service connection for sleep apnea, 
the March 2009 remand instructed the AOJ to request medical 
records generated by Dr. D.W. that were identified at a January 
2009 hearing before the Board.  Dr. D.W. is Douglas Wise, D.O., 
who practices in Temecula, California.  The Veteran submitted a 
signed authorization for release of his records in April 2009.  
In May 2010, the AMC sent the Veteran another release form 
because the previous one had expired.  Notably, the AMC referred 
to Dr. Douglas Wise in the May 2010 letter.  It does not appear 
that the Veteran returned another signed release and no further 
action was taken.

In a July 2010 supplemental statement of the case (SSOC), the AMC 
indicated that records from Dr. D.W. were already associated with 
the claims file.  The AMC determined that the Board's reference 
to a Dr. D.W. was in fact a reference to Delmer W. Henninger, 
M.D.  It was noted that the Veteran had already submitted records 
from Dr. Henninger pertaining to sleep apnea.  However, although 
sharing similar initials in "D.W.", Dr. Henninger is indeed a 
different provider who practices in Murrieta, California.  
Because records have not yet been requested from Dr. Douglas 
Wise, the claim of service connection for sleep apnea must be 
remanded in order to comply with the Board's March 2009 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the 


Board confers on a veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

The March 2009 Board remand also called for a VA examination and 
nexus opinion in connection with the Veteran's claim of service 
connection for neck disability with muscle spasm and torticollis.  
A VA examination was conducted in January 2010.  Notably, once VA 
undertakes the effort to provide a medical examination or 
opinion, it must provide an adequate one.  See Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007).

The January 2010 VA examiner interviewed the Veteran, examined 
his cervical spine, and ordered x-rays.  The examiner diagnosed 
the Veteran with degenerative disc disease of the cervical spine 
and nerve root impingement at C6 with fixed postural deformity of 
torticollis to the right side.  The examination portion of the 
report is adequate; however, the opinion portion of the report is 
inadequate for deciding the claim and the Board finds it 
necessary to remand the claim for another opinion.  See Barr, 
21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

As to whether the Veteran's current cervical spine disabilities 
are related to military service, the examiner stated that he 
would have to resort to mere speculation to set forth an opinion.  
This was due to the "absence of any mention of the cervical 
spine issues while in the service" and because there was no 
"hard evidence" in the record.  In the March 2009 remand, the 
Board noted that the current diagnoses pertaining to the cervical 
spine were not documented in the Veteran's service treatment 
records.  However, there is documentation of a history of pain in 
the lower cervical area in March 1968 and two instances of 
treatment for neck pain with a diagnosis of cervical myositis in 
April 1969.  Additionally, the Veteran has contended that his 
neck problems may have developed from an injury during an 
exercise at Fort Lewis, Washington, when he had to carry a .30-
caliber machine gun on his right shoulder throughout the night on 
a mountaintop.

One purpose of examination was to have the examiner provide an 
opinion as to the medical probabilities that any current neck 
disability is related to the Veteran's military service.  Because 
the January 2010 VA examiner's statement about having to resort 
to mere speculation does not appear to be based on an accurate 
medical history, another opinion must be requested on remand.  
(The Board notes that by its very nature, a medical opinion is 
just that, an opinion rather than a statement of certainty, the 
Board recognizes that conjecture, tempered by a physician's 
medical expertise and experience, is a component of a medical 
opinion.  In this instance, an opinion should be provided even if 
some speculation is required.)

The January 2010 examiner also discussed the possibility of a 
relationship between the Veteran's torticollis and his exposure 
to Agent Orange.  The Veteran is presumed to have been exposed to 
certain herbicide agents, such as Agent Orange, as a result of 
his military service in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307 (2010).  The 
examiner stated that it is "pretty unlikely" that Agent Orange 
would cause the Veteran's current cervical spine problems.  
However, the examiner also stated that he was unqualified to 
comment on this matter.  Consequently, on remand, an opinion must 
be obtained that addresses whether the Veteran has a current 
cervical spine disability, including torticollis, that is 
attributable to his in-service exposure to herbicide agents, such 
as Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 
(1999) (citing Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 
1994)) (holding that a veteran is not precluded from establishing 
service connection for a disease on a direct basis when the 
disease is not listed in the provisions for presumptive service 
connection concerning herbicide exposure).  The opinion should be 
provided by a physician with the necessary expertise on the 
matter.

It appears that the Veteran receives regular treatment at the VA 
Medical Center (VAMC) in Loma Linda, California.  Updated 
treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2010) 
regarding the issue of entitlement to an 
initial compensable evaluation for 
porphyria cutanea tarda with recurring 
rashes on the face.  This is required 
unless the matter is resolved by granting 
the full benefit sought, or by the 
Veteran's withdrawal of the notice of 
disagreement.  If, and only if, the Veteran 
files a timely substantive appeal should 
the issue be returned to the Board.

2.  Obtain the Veteran's more recent 
treatment records (since March 2007) from 
the Loma Linda VAMC and associate the 
records with the claims folder.

3.  Request treatment records from Dr. 
Douglas Wise in Temecula, California.  
Obtain a release from the Veteran as 
necessary and follow the procedures set 
forth in 38 C.F.R. § 3.159(b)(1) (2010).  
Notify the Veteran of the results of the 
record request.  If records are not 
received from the source, follow the 
notification procedures of 38 C.F.R. 
§ 3.159(e).

4.  Forward the Veteran's claims file to a 
VA physician or physicians who have the 
necessary expertise to address the 
Veteran's claim of service connection for 
neck disability with muscle spasm and 
torticollis.  The VA physician(s) should 
review the claims file, and provide an 
opinion as to the medical probabilities 
that the Veteran has a neck disability that 
is related to his active military service 
(i.e., probability greater than 50 percent, 
approximately 50 percent, or less than 
50 percent).  Two opinions are required-
one opinion concerning the in-service neck 
problems and one opinion concerning the 
presumed in-service exposure to herbicide 
agents, such as Agent Orange.  The 
physician(s) must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.  (By its very nature, a medical 
opinion is just that, an opinion rather 
than a statement of certainty.  Some 
conjecture, tempered by a physician's 
medical expertise and experience, is a 
component of any medical opinion.  In this 
instance, an opinion should be provided 
even if some speculation is required.)

(Arrange for the Veteran to undergo another 
medical examination only if such 
examination is needed to answer either 
question posed above.)

5.  After any requested opinion has been 
furnished, the report should be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If a 
report is deficient in any manner, it 
should be returned to the physician.

6.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran with a 
supplemental statement of the case (SSOC) 
and afford him an opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

